Title: From Thomas Jefferson to Richard Rush, 1822 to 1823
From: Jefferson, Thomas
To: Rush, Richard


                        Dr Sir
                        
                            
                            
                        
                    your favr of Oct. 9. was recd in due time, and the last envoi of books mentd in it from Lackington came safely to hand. having occn for another call of that kind, to save you trouble I address it to  him. directly so as to require from you only  the having the lrs put into his hands but I leave  it open,  lest any thing should have intervened to render any other address more eligible. and for that reason leave not addressed the remittce of £45. sent to him directly, but to yourself, your kind offers of service having  encouraged me to leave that  article of confidce still  wth you.The buildings of our University for the accomodn of Professors & students are, we may say compleated: & there remains only a single one for more general purposes to erect before we might open our instn. but our last legislre refused the money for that, abt 50.MD it was remkble as more truly a parliam. indent. than was ever before assembld in our State. the late elections, making favble changes gives us hopes that the next session will set us  a going again. in the mean time we are suspended, and so must be our applicns to your isld for Professors.Our country is  rising very slowly indeed out of the catastrophe of 1820. since that time we have had poor crops and poorer prices. whether the Russians & Turks will open a market for our produce you will know before we shall. an internecine war between  these two sets of barbarians scarcely interests humanity while it opens a prospect of the liberation of Greece. the dissoln of the holy alliance &  employmt for the industry  of better people. the general distress of our country has become sensible to our treasury. the annual exp. of the govmt exceeding our annual income has produced a good deal of dissatfn thro’ the country of which you will have seen strong indicns in the last Congr. it will perhaps oblige the admn to slacken their system of fortifns & naval constrns, so as to proceed no faster than we can pay.  this discontent has in a considble degree been  artificially excited, by those who have so prematurely & indecently commencd electioneering operns for the next Presidt the proceedings of the last Congress were disagreeably tinctured by  the spirit of the different partisans. many names are mentd for the future choice, but Adams, Crawford, Calhoun, & perhaps Clay are those  out of which the choice will probably be made. the Missouri question seems at present as dead as if it had never existed,. yet a spark will revive it, and that of this election is quite strong enough for that purpose. this great contingency is in favr of the Northern candidate. the character of the highest promise in our country mr L. we are likely to lose by a pulmonary complt his abilities informn integrity & amiable disposn had attracted universal favor altho’ too young for a present candidate. our 5. first presidts have all gone out of  office or will do so in their 66th year. if this singular coincidence were to be regarded mr A. would be nearest to it. he will be about 60. in the year 24.The most serious uneasiness wh is among   Country men a present is the steady march of our Judiciary towds a consolidated govmt and the drawing all powers  within the pale of the genl one. many instances of this might be cited, but two among them are the most remkble. 1st in the case of Maryld which ld a very moderate tax too on the property  held within the state in the form of U.S. bk stock. the decision of the sup. ct is considd as  exempting from state taxn  that particular and very extensive description of property, while the constn exempts none a proprietor converting his bds & other property into bank stocks no longer contributes a cent to the support of govmt2. the 2d case  decided 1. that a state can be brot before the US. Judiciary even at the suit of one of it’s own citizens. & 2dly that Congress can delegate to the corporn of Washn a power to pass laws superceding the state laws within the state. this was a law passed by the state for the suppresstn of gamblg and forbidding und a penalty the sale of lottery tickets. no controul over such a law is given by the constn to Congress itself. the dissensions produced by the Missouri question, rather smothered than extinguished, prevent for the present any concerted action of the states towds affecting a more practicable responsibility of the judges than the bug-bear of impeachmtOur present wheat crop is most unpromising.  great preparns for tobo are making within this state. but it has to encounter the casualties of the moment knowing how desirble in your situan, informn from your own country must be, these general observns are hazarded by a recluse who is truly among those who knows most imperfectly what is passing, you will be so good as to accept them as mere tokens of good will & with them the assurances of my affectte esteem & respect.
                        
                    